                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


SHANE SANDOVAL,

               Plaintiff,

vs.                                                    No. CV 19-00797 KG/SCY


COUNTY OF OTERO,
et al.,

               Defendants.

      ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b),
                AND TO MAKE PAYMENTS OR SHOW CAUSE

        This matter is before the Court on the Prisoner’s Motion and Affidavit to Proceed

Pursuant to 28 U.S.C. § 1915 filed by Plaintiff, Shane Sandoval. Doc. 2. Based on analysis of his

Applications and the inmate account statement (Docs. 2, 6), the Court grants Plaintiff leave to

proceed under 28 U.S.C. § 1915(a) and (b). Because the Court grants the application, the filing

fee for this civil rights complaint is $350.00. Pursuant to § 1915(b)(1), Plaintiff is required to

make installment payments until the full amount of the filing fee is paid. Analyzing Plaintiff’s

inmate account statement (Doc. 6 at 2-3) under § 1915(b)(1), the Court finds that Plaintiff owes

an initial partial payment of $11.06. If Plaintiff fails to make a payment by the designated

deadline or show cause why such payment should be excused, the civil rights complaint may be

dismissed without further notice.

        IT IS THEREFORE ORDERED that the Prisoner’s Motion and Affidavit to Proceed

Pursuant to 28 U.S.C. § 1915 (Doc. 2) filed by Plaintiff, Shane Sandoval is GRANTED;




                                                  1
       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order,

Plaintiff send to the Clerk an initial partial payment of $11.06 or show cause why payment

should be excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of

this Order to the check in the $11.06 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $11.06 initial partial fee,

Plaintiff make monthly payments of twenty per cent (20%) of the preceding month’s income

credited to his account or show cause why the designated payments should be excused.




                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
